  EXHIBIT 10.1

 

 

 

 

[icnb_ex101img2.jpg] 



   

 

 



 

[icnb_ex101img3.jpg] 



   

 

 



 

[icnb_ex101img4.jpg] 



   

 

 



 

[icnb_ex101img5.jpg] 



   

 

 



 

[icnb_ex101img6.jpg] 



   

 

 



 

[icnb_ex101img7.jpg] 



   

 

 



 

[icnb_ex101img8.jpg] 



   

 

 



 

[icnb_ex101img9.jpg] 



   

 

 



 

[icnb_ex101img10.jpg] 



   

 

 



 

[icnb_ex101img11.jpg] 



   

 

 



 

[icnb_ex101img12.jpg] 



   

 

 



 

[icnb_ex101img13.jpg] 



   

 

 



 

[icnb_ex101img14.jpg] 



   

 

 



 

[icnb_ex101img15.jpg] 



   

 

 



 

[icnb_ex101img16.jpg] 



   

 

 



 

[icnb_ex101img17.jpg] 



   

 

 



 

[icnb_ex101img18.jpg] 



   

 

 



 

[icnb_ex101img19.jpg] 



   

 

 



 

[icnb_ex101img20.jpg] 



   

 

 



 

[icnb_ex101img21.jpg] 



   

 

 



 

[icnb_ex101img22.jpg] 



   

 

 



 

[icnb_ex101img23.jpg] 



   

 

 



 

[icnb_ex101img24.jpg] 



   

 

 



 

[icnb_ex101img25.jpg] 



   

 

 



 

[icnb_ex101img26.jpg] 



   

 

 



 